Citation Nr: 1534660	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  15-08 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a heart disorder manifested by chest pains, claimed as secondary to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1957 to September 1983.
This case comes to the Board of Veterans' Appeals (Board) on appeal from a Department of Veterans Affairs (VA) Regional Office (RO) rating decisions issued in April 2011 and May 2014.   

The Board acknowledges that the above-captioned issue was previously denied in an unappealed March 1984 rating decision.  Nevertheless, this issue remains subject to de novo review pursuant to the rules governing diseases presumptively linked to herbicide exposure under 38 C.F.R. § 3.816.  See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002).  Before a final decision can be issued on the merits, however, the case must be REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran contends that he has a chronic heart disorder, manifested by chest pains, which had its onset during his active service.  However, before the Board can reach a decision on his claim, further development is needed.  

Specifically, a remand is required to address the deficiencies in a March 2014      VA medical opinion.  The VA clinician who rendered that opinion recognized     that the Veteran had met the requirements for presumptive herbicide exposure  based on his deployment at the perimeter of a Thai air base during the Vietnam era.  Nevertheless, the clinician opined that the Veteran did not have a current diagnosis of ischemic heart disease, or any other disorder for which service connection based on such exposure could be rebuttably presumed.  Notably, however, the clinician's opinion predated and, thus, did not address a January 2015 report of VA treatment for chest pains, assessed as "possible variant angina, dating back 30+ years."  In light of this provisional assessment, it remains unclear whether the Veteran's chest pains support a current diagnosis of ischemic heart disease, which, by definition, "includ[es] but [is] not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's [variant] angina)."  See 75 Fed. Reg. 53,202 (Aug. 31, 2010); 38 C.F.R. § 3.309(e).  

Similarly, it remains unclear whether the Veteran's current symptoms support a diagnosis that had its direct onset during his active service.  The March 2014 VA clinician's opinion did not address such a theory of direct entitlement.  That omission is significant as the record reflects that the Veteran not only was treated for chest pains during his final year of service, but also has required intermittent treatment for such symptoms since that time.  

Accordingly, on remand, the Veteran should be afforded a VA medical examination that clarifies whether he has Prinzmetal's variant angina, or another variant of ischemic heart disease contemplated by 38 C.F.R. § 3.309(e), and that also addresses whether he has a current heart disorder that is otherwise related to          his active service, including any herbicide exposure incurred therein.

In addition to the foregoing development, a remand is required to elicit private medical records, which have been identified by the Veteran's VA treating clinicians but have not yet been associated with the claims file.  Specifically, on remand, the Veteran should be asked to authorized the release of any private medical records showing treatment for high blood pressure, as documented in a March 2, 2015 VA outpatient note, and any pertinent records from the two private physicians -Dr. Kaye and Dr. Goel - referenced in a January 29, 2015, VA outpatient treatment note.  

Finally, a remand is also required to obtain all post-March 2, 2015, records from the VA Community Based Outpatient Clinic in Rome, New York, which is the main provider of the Veteran's cardiac care.  See 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran identify and provided         signed release forms for all private medical providers     from whom he has received treatment relevant to this appeal, to specifically include the clinician that prescribed his blood pressure medication and Drs. Kaye and Goel.  After obtaining the completed release form, request all identified medical records that are not duplicates of those contained in the electronic claims file.  If the requested records cannot be obtained, notify the Veteran and advise him to submit any such records in his own possession in support of his appeal.

2.  Obtain all VA treatment records dated since March 2, 2015, and associate them with the electronic claims file.

3.  After the development outlined in directives #1 and 2 is completed to the extent possible, schedule the Veteran for a VA heart examination to assess the nature of any current heart disorder and determine whether it is etiologically related to his active service.  The entire electronic claims file should be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted, and all findings reported in detail. 

Following review of the electronic claims file and examination of the Veteran, the examiner should render an opinion that is responsive to the following:

a.  Please identify all current heart disorders and specifically state whether the Veteran meets the diagnostic criteria for ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).

b.  Please state whether it is at least as likely as not (50 percent probability or greater) that any current heart disorder had its onset during the Veteran's active duty.

c.  Please state whether it is at least as likely as not (50 percent probability or greater) that any current heart disorder is otherwise etiologically related to the Veteran's active duty, including his conceded in-service herbicide exposure.

The examiner's opinion should be supported by a detailed rationale, which addresses all pertinent in-service evidence, including the Veteran's November 1982 treatment for "intermittent burning chest pain" and shortness of breath, as well as his May 1983 separation examination report, which contains complaints of persistent chest pains, but is devoid of any clinical findings of heart palpitations or chest X-ray abnormalities.  The examiner's opinion should also address the pertinent post-service evidence, including the Veteran's documented treatment for intermittent chest pains and the January 2015 clinical assessments of hypertension and "possible variant angina, dating back 30+ years." 

4.  Following the completion of the foregoing directives, and after undertaking any other required development, please re-adjudicate the issue on appeal.  If the appeal remains denied, issue a supplemental statement and allow the appropriate time for response.  Then, return the case to the Board for further disposition, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a final decision of the Board is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

